 21-01164-dsj      Doc 8    Filed 08/23/21      Entered 08/23/21 16:18:10     Main Document
                                              Pg 1 of 6



KASEN & KASEN, P.C.
115 Broadway
5th Floor
New York, New York 10006
Telephone:     (646) 397-6226
Facsimile:     (646) 786-3611
Michael J. Kasen, Esq.
mkasen@kasenlaw.com
Attorneys for Joshua Niamehr

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     :
                                                     :
In re:                                               :
                                                     :
ONLINE DIAMONDS INTERNATIONAL                        :     Chapter 7
CORP., d/b/a, Enchanted Diamonds, d/b/a              :
Enchanteddiamonds.com,                               :     Case No. 19-12042-DSJ
                                                     :
               Debtor.                               :
                                                     :

SALVATORE LAMONICA, solely in his                    :
capacity as Chapter 7 Trustee of the Estate          :
of Online Diamonds International Corp.               :
d/b/a Enchanted Diamonds d/b/a                       :
Enchanteddiamonds.com,                               :
                                                     :
               Plaintiff,                            :
                                                     :
-against-                                            :     Adv. Pro. No. 21-01164-DSJ
                                                     :
JOSHUA NIAMEHR,                                      :
                                                     :
               Defendant.                            :
                                                     :


             DEFENDANT, JOSHUA NIAMEHR’S REPLY TO PLAINTIFF’S
         OPPOSITION TO THE MOTION TO DISMISS ADVERSARY COMPLAINT

               COMES NOW, Defendant, Joshua Niamehr, by and through his undersigned

attorneys, Kasen & Kasen, P.C. and respectfully submits this Reply to Plaintiff’s Opposition to
    21-01164-dsj     Doc 8      Filed 08/23/21      Entered 08/23/21 16:18:10              Main Document
                                                  Pg 2 of 6



his Motion to Dismiss the Plaintiff’s Complaint in further support of his Motion to Dismiss

Adversary Complaint.

                                 Procedural and Factual Background

                 On June 20, 2019, Online Diamonds International Corporation (hereinafter, the

“Debtor”) filed a petition for relief under chapter 7 of the Bankruptcy Code. Salvatore LaMonica

(hereinafter, the “Plaintiff” or the “Trustee”) was appointed the interim Chapter 7 Trustee of the

Debtor’s estate on June 21, 2019 and became the permanent Chapter 7 Trustee of the Debtor’s

estate on July 24, 2019.

                 On June 18, 2021, the Trustee brought the instant adversary proceeding against

Joshua Niamehr (hereinafter, “Niamehr” or the “Defendant”), the former president of the Debtor,

by the filing of a complaint seeking turnover of funds from Niamehr, alleging an entitlement to

such funds due to actual fraudulent transfers under both Bankruptcy and New York law,

constructively fraudulent transfers under both Bankruptcy and New York law, a breach of duty

under Delaware law, conversion, and unjust enrichment (hereinafter, the “Complaint”).

                 On July 12, 2021, the Defendant filed a Motion to Dismiss Complaint (CM/ECF

No. 41) (hereinafter, the “Motion to Dismiss”) and the Trustee filled opposition to the Motion to

Dismiss on August 19, 2021 (CM/ECF No. 6) (hereinafter, the “Objection to the Motion to

Dismiss”). Herein, the Defendant expounds upon some of the basis for dismissal that the Trustee

either misstates or misinterprets the applicable standards in it’s Objection to the Motion to

Dismiss.




1
 All CM/ECF No.’s reference the docket entries in the Adversary Proceeding, LaMonica v. Niamehr (In re Online
Diamonds Int’l Corp.), Adv. Pro. No. 21-01164-DSJ unless otherwise noted.

                                                       2
 21-01164-dsj      Doc 8     Filed 08/23/21     Entered 08/23/21 16:18:10         Main Document
                                              Pg 3 of 6



                The Trustee Has Not Alleged Sufficient Facts to Sustain an
                          Actual Fraudulent Conveyance Claim
             Under Either Bankruptcy Law or New York Debtor Creditor Law

               While the Trustee is correct in its contention that intent can be inferred from the

“badges of fraud”, the Trustee is still subject to the heightened pleading requirements of Rule

9(b) which requires specificity in the allegations of fraud. The Trustee lists the allegations the

Trustee asserts are sufficient allegations to establish a “strong inference of fraudulent intent” as

is required. In re M. Fabrikant & Sons, Inc., 480 B.R. 480, 484 (S.D.N.Y. 2012) (quoting In re

Carter-Wallace, Inc., Sec. Litig.., 220 F.3d 36, 39 (2d Cir. 2000)).

               Each of these allegations contain nothing but a bare recitation of the “badges of

fraud”. While "malice, intent, knowledge, and other conditions of a person's mind may be

alleged generally," id., this "'must not be mistaken for license to base claims of fraud on

speculation and conclusory allegations,'" In re M. Fabrikant & Sons, Inc., 480 B.R. 480, 484

(S.D.N.Y. 2012) (quoting In re Carter-Wallace, Inc., Sec. Litig.., 220 F.3d 36, 39 (2d Cir. 2000)).

               The Trustee does not even allege what creditor or creditors the Debtor intended to

hinder delay or defraud for any given complained of transfer, let alone each transfer the Trustee

alleges was made with fraudulent intent.

               The heightened pleading standard has not been met and the Actual Fraudulent

Transfer claims must be dismissed.

                The Trustee Has Not Alleged Sufficient Facts to Sustain an
                          Actual Fraudulent Conveyance Claim
             Under Either Bankruptcy Law or New York Debtor Creditor Law

               The primary objection to Counts 4, 5, 6, and 7 of the Complaint (hereinafter, the

“Constructively Fraudulent Conveyance Claims”), as set forth in detail in the Motion to Dismiss,

was the insufficiency of the allegations related to both insolvency and sufficiency of



                                                  3
 21-01164-dsj       Doc 8    Filed 08/23/21     Entered 08/23/21 16:18:10          Main Document
                                              Pg 4 of 6



consideration, necessary elements to sustain a claim under 11 U.S.C. § 548(a)(1)(B), NY DCL §

273, 274 and 275.

               The Trustee, in the Objection to the Motion to Dismiss, argues that an allegation

that the Debtor’s tax returns reflected losses is a sufficient factual allegation to plausibly

establish insolvency and that the bare recitation that “the Debtor did not receive fair

consideration” is enough to establish that as a fact. Such allegations do not “nudge [. . .] [the]

claims across the line from conceivable to plausible.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

               The Trustee seems to rely on O’Toole v. Karnani (In re Trinsum Grp., Inc.), 460

B.R. 379, 392 (S.D.N.Y. 2011) for the proposition that “tax returns [. . .] reflected losses going

back to 2016 and sufficiently establish that the Debtor’s liabilities exceed its assets at the time

each of the Transfers was made” CMECF No. 6, p. 16 is sufficient to meet the insolvency test.

This argument fails for several reasons.

       The complaint never alleges what the Trustee states in the Objection to the Motion to

Dismiss. The Complaint never alleges “that the Debtor’s liabilities exceed its assets”. In fact, the

word “liabilities” does not appear anywhere in the complaint. What the Complaint and the

Objection to the Motion to Dismiss seems to attempt to do, is establish that if the Debtor had

losses on its tax returns that somehow that establishes insolvency. O’Toole v. Karnani stands for

the exact opposite proposition. In that case, the Bankruptcy Court ruled specifically that net

income figures and net cash flow figures, even coupled with allegations of increasing debt and

decreasing revenues was insufficient to establish insolvency. O’Toole v. Karnani (In re Trinsum

Grp., Inc.) at 392-93 (“These percentage figures of the decrease in revenue and the rise in debt

levels do not rule out the possibility that the Debtors may have had a reserve such that they were



                                                   4
 21-01164-dsj      Doc 8     Filed 08/23/21     Entered 08/23/21 16:18:10          Main Document
                                              Pg 5 of 6



not insolvent or rendered insolvent.”; “Without more detailed information, the Amended

Complaints fail to sufficiently plead the insolvency element required under New York law to

bring a constructive fraudulent conveyance action under section 544(b). As all the elements of a

cause of action must be sufficiently pled to survive a 12(b)(6) motion, the claims under section

544(b) and New York Debtor & Creditor Law §§ 273-75 are dismissed.”) “Tax returns do not

move the needle in establishing solvency” Tae H. Kim v. Ji Sung Yoo, 311 F.Supp.3d 598, 614

(S.D.N.Y. 2018).

               Insolvency can be found in two ways. “First, a company is insolvent if it is unable

to pay its debts as they fall due in the usual course of business. Second, a company may be

insolvent if it has liabilities in excess of a reasonable market value of assets held." Pereira v.

Farace, at 343 (quoting U.S. Bank Nat’l Ass’n v. U.S. Timberlands Klamath Falls, LLC, 864

A.2d 930, 947-48 (Del. Ch. 2004), vacated on other grounds, 875 A.2d 632 (Del. 2005)); see

also N. Am. Catholic Educ. Programming Found., Inc. v. Gheewalla, 2006 Del Ch. LEXIS 164

(Del. Ch. Sept. 1 2006) ("Insolvency may be demonstrated by either showing (1) a deficiency of

assets below liabilities with no reasonable prospect that the business can be successfully

continued in the face thereof, or (2) an inability to meet maturing obligations as they fall due in

the ordinary course of business.") (internal quotations omitted).

               Here, there exist no allegations regarding the Debtor’s liabilities, the Debtor’s

assets, or the Debtor’s ability to pay it’s obligations as they mature on the date of any of the

complained of transactions. The only allegation the Trustee relies on to establish insolvency is

that the Debtor’s tax returns show losses. Such an allegation does not move the needle. As such,

the Trustee has failed to allege insolvency in any of the Bankruptcy law or State law counts




                                                   5
 21-01164-dsj      Doc 8     Filed 08/23/21     Entered 08/23/21 16:18:10         Main Document
                                              Pg 6 of 6



alleging constructively fraudulent transactions and all such counts (4, 5, 6, and 7) must be

dismissed.

               Likewise, despite the Trustee stating in the Objection to the Motion to Dismiss,

“[t]he Complaint states that the Debtor’s books and records do not evidence that the Debtor

received any consideration” CM/ECF No. 6, p. 16 (Citing Complaint at ¶¶ 27 and 35) (emphasis

added), that is not in fact what the Complaint says in the two paragraphs cited or elsewhere. All

that is alleged in the two cited paragraphs is that the Debtor did not receive “fair consideration or

reasonably equivalent value”, exactly mirroring and parroting the language of the relevant

statutes.

               WHEREFORE, for the forgoing reasons and the reasons set forth in the Debtor’s

Motion to Dismiss, the Defendant respectfully requests that the Court grant his Motion to Dismiss

the Complaint with prejudice, and grant such other and further relief as deemed just and proper.

Dated: New York, New York
       August 23, 2021                                KASEN & KASEN, P.C.

                                               By:    /s/ Michael J. Kasen
                                                      Michael J. Kasen, Esq.
                                                      Attorneys for Defendant Joshua Niamehr
                                                      115 Broadway, 5th Floor
                                                      New York, New York 10006
                                                      (646) 397-6226




                                                  6
